UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7409


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH WAYNE GOODE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:06-cr-00081-BO-1; 5:12-cv-00345-BO)


Submitted:   January 15, 2016              Decided:   February 10, 2016


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Goode, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Wayne Goode seeks to appeal the district court’s

order treating his Fed. R. Crim. P. 36 motion as a successive 28

U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues     a    certificate       of    appealability.              See     28    U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue    absent      “a      substantial    showing      of     the    denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).

     When      the   district     court    denies    relief      on   the   merits,     a

prisoner       satisfies        this    standard        by     demonstrating       that

reasonable      jurists        would    find     that    the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on     procedural       grounds,      the     prisoner       must

demonstrate      both     that    the     dispositive        procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Goode has not made the requisite showing.                     See United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

                                            2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3